WxlsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the attorneys for the respective parties hereto, subject to the approval of the Court, that the merchandise embraced in the Appeal to Reappraisement enumerated above consists of Quebracho extract which was manufactured in Argentina and shipped through Holland to the United States the same in all material respects to the merchandise involved in the case of W. R. Zanes & Company, et al. v. United States, Reap-praisement Decision 9062, dated January 29, 1958, and involving the identical issues.
IT IS FURTHER STIPULATED AND AGREED that the export value at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for export to the United States as defined in Section 402 (d) of the Tariff Act of 1930 was equal to the entered unit value and that the foreign market value for said merchandise did not exceed export value.
IT IS FURTHER STIPULATED AND AGREED between the parties hereto that the record in Reappraisement Decision 9062 be incorporated and made a part of the record in the Appeal to Reappraisement enumerated above and that the appeal be deemed submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the entered unit value.
Judgment will be entered accordingly.